      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    ETDO PRODUCTIONS, LLC,

                    Plaintiff,

            v.

    ALFREDO CRUZ, MICHELE ROSSI,
    MICHELE HUDAK, MARISA NAQUIN,
    SONYA BOURGEOIS, LISETTE BAYLE,
    RENEE PASTOR, and DISCO AMIGOS
                                    CIVIL ACTION NO. 19-CV-13184-ILRL-
    SOCIAL AID AND PLEASURE CLUB,
                                    DMD
                   Defendants.
                                                 JUDGE IVAN L.R. LEMELLE
    DISCO AMIGOS SOCIAL AID AND
                                                 MAGISTRATE JUDGE DANA M.
    PLEASURE CLUB,
                                                 DOUGLAS
                 Counterclaimant,

            v.

    ETDO PRODUCTIONS, LLC, JERRY
    LENAZ, and FRANCOIS CAMENZULI,

             Counter-Defendants.


     DEFENDANTS AND COUNTERCLAIMANT’S RESPONSE TO PLAINTIFF’S AND
      THIRD-PARTY DEFENDANTS’ STATEMENT OF UNCONTESTED MATERIAL
           FACTS FILED WITH ITS MOTION FOR SUMMARY JUDGMENT

        Defendant and Counterclaimant, DISCO AMIGOS SOCIAL AID AND PLEASURE

CLUB, and Defendants, ALFREDO CRUZ, MICHELE ROSSI, MICHELE HUDAK,

MARISA NAQUIN, SONYA BOURGEOIS, LISETTE BAYLE, and RENEE PASTOR,

(collectively “Defendants,” “Disco Amigos,” or “DASAPC”) by and through undersigned counsel,

hereby submit this response to the Statement of Uncontested Material Facts [Doc. 47-2] filed with

Motion For Summary Judgment [Doc 47] of Plaintiff, ETDO PRODUCTIONS, LLC




-                                              -1-
     Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 2 of 15



(hereinafter “Plaintiff”), and Third-Party Defendants, JERRY LENAZ and FRANCOIS

CAMENZULI (hereinafter collectively referred to as “Third-Party Defendants”).

1.      The phrase “Disco Amigos” was coined by Francois Camenzuli on November 16, 2011

during a trip to the Macy’s Parade in New York City.

        Response: Denied, Third-Party Defendants’ only evidence of this statement is a self-

serving affidavit.

2.      The logo of a disco ball with horns and nose ring was created by Jerry Lenaz on February

15, 2012.

        Response: Denied, Third-Party Defendants’ only evidence of this statement is a self-

serving affidavit.

3.      On November 21, 2011, Mr. Lenaz posted a video of a van called the "El Toro De Oro"

Tour on the Disco Amigos Facebook page.

        Response: Admitted.

4.      On November 26, 2011, Mr. Lenaz posted a picture of a van with bull horns and a bull ring

on the Disco Amigos Facebook which was the inspiration for the Disco Amigos logo.

        Response: Admitted only to the fact that Mr. Lenaz posted a picture to Facebook.

5.      Mr. Lenaz created the Disco Amigos logo which appears here on or about February 15,

2012.

        Response: Denied.

6.      Mr. Lenaz purchased the domain www.discoamigos.com on November 16, 2011.

        Response: Denied.

7.      Mr. Lenaz opened a twitter account on November 16, 2011 under the name "Disco

Amigos" and started using the hashtag #ETDOvan meaning, El Toro de Oro.




-                                              -2-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 3 of 15



        Response: Denied.

8.      The Facebook page “Disco Amigos” was created on November 16, 2011.

        Response: Denied.

9.      The social media pages were used to solicit performers and book gigs.

        Response: Denied, ETDO has not presented any evidence in discovery showing that they

obtained performers and booked gigs prior to May 16, 2012, in any capacity other than that of

Disco Amigos. All members have indicated that at all times they believed they were joining Disco

Amigos Social Aid and Pleasure Club. See Declarations of Denny Bro, Ellen Ulf, Aimee

Kornhauser and Kerry Kenney.

10.     On February 10, 2012, Andrea Heming was the treasurer of Noisician Coalition and hired

Disco Amigos to support her group in the Krewe of Muses on February 16, 2012 in exchange for

$250.00.

        Response: Denied, Defendants requested evidence supporting this allegation in

Defendants’ Request For Production Of Documents, in which Plaintiffs responded with “None.”

See Plaintiff’s Response to Request For Production No. 24.

11.     On February 16, 2012 the Disco Amigos led by Jerry Lenaz drove the El Toro de Oro

during the parade and performed in the parade.

        Response: Admitted.

12.     On February 16, 2012, a video was posted showing the use of the Disco Amigos logo,

name and flag during the Krewe of Muses Parade.

        Response: Denied.

13.     The van had the horns and the Disco Amigos logo attached. Mr. Lenaz made the flag from

an iron-on t-shirt and the pattern of the logo he created.




-                                                -3-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 4 of 15



        Response: Denied.

14.     That same day at 7:19 p.m. a tweet on Twitter from the Disco Amigos page stated that

Disco Amigos’ El Toro De Oro van was rolling with the Noisician Coalition with Jerry Lenaz at

the helm in the Krewe of Muses.

        Response: Denied.

15.     On March 26, 2012, Mr. Lenaz posted the first Facebook cover page for Disco Amigos, a

photo of an instructional record for disco dancing.

        Response: Denied.

16.     On March 28, 2012 Jerry Lenaz posted content on the GoogleSites website

www.discoamigos.com soliciting dancers and performers to attend their first practice on April 12,

2012 at the Rendon Inn. Mr. Lenaz solicited membership fees in exchange for the participation of

the dancers.

        Response: Denied, Third-Party Defendants act of soliciting dancers and performers were

for the benefit of Disco Amigos, not Third-Party Defendants personally.

17.     On April 12, 2012 the first practice was held for “Disco Amigos” at the Rendon Inn and

payment of membership fees were solicited.

        Response: Denied, Third-Party Defendants were soliciting membership fees to join Disco

Amigos, not for the personal benefit of Third-Party Defendants. Membership dues checks were

made out to “Disco Amigos”, as members believed they were joining the Disco Amigos Social

Aid and Pleasure Club. See Declaration of Denny Bro, Article 5 and 7.

18.     On May 2, 2012, T-shirts with the logo and name Disco Amigos were purchased for

$182.88 by Francois Camenzuli.

        Response: Denied, Disco Amigos reimbursed Francois Camenzuli for the purchase of the




-                                               -4-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 5 of 15



T-shirts with the name and logo of Disco Amigos. See Declaration of Denny Bro, Article 9 and

10.

19.     On May 3, 2012 A tweet from the Disco Amigos twitter page was posted to “check out

Disco Amigos at the corner of Mystery St and Maurepas behind Santa Fe. Come see the van!

#eltorodeoro” in order to solicit interested performers and/or book gigs.

        Response: Admitted.

20.     On May 5, 2012, Disco Amigos held an event "Cinco de Disco" with a Disco Amigo

member from Virginia.

        Response: Denied, Third-Party Defendants have provided no proof that this person from

Virginia was a member of Disco Amigos.

21.     Mr. Lenaz and Mr. Camenzuli formed the “Disco Amigos Social Aid and Pleasure Club”

(the “Non-Profit”) on May 16, 2012.

        Response: Admitted.

22.     Mr. Lenaz and Mr. Camenzuli granted the Non-Profit implied licenses without

consideration which allowed it to use their respective trademarks and intellectual properties:

namely the trademark phrase “Disco Amigos” coined by Mr. Camenzuli and the logo designed by

Mr. Lenaz.

        Response: Denied. See Declarations of members and board members, Denny Bro, Ellen

Ulf, Aimee Kornhauser, and Kerry Kenney.

23.     Disco Amigos Social Aid and Pleasure Club operated as a 501c7 nonprofit, marched in

parades, performed in other events and held parties.

        Response: Admitted.

24.     On January 15, 2015, the corporation ETDO Productions, LLC (“ETDO”) was formed




-                                               -5-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 6 of 15



consisting of Jerry Lenaz, Francois Camenzuli, Bruce Lin, and John Tiblier and filed Articles of

Organization with the Secretary of State.

        Response: Admitted.

25.     That same day, ETDO received an assignment from Jerry Lenaz and Francois Camenzuli

of the intellectual property rights for the phrase "Disco Amigos" and the Disco Amigos logo.

        Response: Denied, Third-Party Defendants never owned the intellectual property, thus

they could not assign their rights in the intellectual property to any person and/or entity. The

document produced by plaintiff was not notarized or signed by any witnesses, nor was it every

produced prior to the instigation of the instant lawsuit. See Declarations of Denny Bro, Ellen Ulf,

Aimee Kornhauser and Kerrey Kenney, stating that they were never aware or told that Third-Party

Defendants assigned the intellectual property rights to any entity.

26.     ETDO entered into agreements to provide services including equipment, music, talent,

Disco Amigo performers, production, sound, disco balls, and lighting with various customers such

as the American Diabetes Association, Kira Hess, Girls on the Run, Crescent Crown Distributing

and JC Ellis Elementary.

        Response: Denied, the board members were never made aware that ETDO was entering

into agreements to provide Disco Amigo appearances and charging appearance fees for Disco

Amigos. See Declaration of Denny Bro, Article 25.

27.     ETDO also provided services to the Non-Profit including the van, equipment, music, talent,

Disco production, sound, disco balls, and lighting at discounted and under market rates.

        Response: Denied, Disco Amigos paid ETDO $9,800.00 for the 2016-2017 season and

$12,000.00 for the 2017-2018 season. See Declaration of Michele Rossi. Third-Party Defendants

claimed to be providing equipment at under market rates, yet when asked to provide proof, they




-                                               -6-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 7 of 15



failed to provide a study or raw data. See Declaration of Michelle Hudak. Furthermore, the board

of Disco Amigos believed they were being overcharged for services form ETDO and ETDO’s

equipment was ill maintained and often broken down. See Declaration of Marisa Naquin, Article

14. See also Declaration of Denny Bro, Article 22-24, whereby Girls on the Run did not hire

ETDO a second time as they were charging above market rates.

28.     ETDO entered into agreements with the Non-Profit regarding its professional services

which required monthly payments in exchange for professional services including, equipment,

vehicles, sound and lighting and labor.

        Response: Admitted inasmuch production services were at one time contracted. ETDO

failed to deliver upon its obligations under the agreements, as ETDO was to provide labor before

and after parades, but instead used Disco Amigos members and their families as the labor and

charged Disco Amigos for the labor. See Declaration of Michele Rossi. ETDO’s equipment was

not well maintained and Third-Party Defendants would pay for ETDO equipment out of the Disco

Amigos treasury. See Declaration of Michele Rossi.

29.     Discounts were given to the Non-Profit for committing to a year agreement. The agreement

would continue until the agreement is terminated or until a new agreement is put in place. The

contract did not specify what happens if one condition happens before the other and did not

specifically state that the agreement terminates at the end of the year.

        Response: Denied, in ETDO’s Responses to Request for Admission 12 and 18, ETDO

denied that Disco Amigos was to receive a 40% discount by agreeing to a one-year agreement.

Furthermore, after Disco Amigos became dissatisfied with ETDO’s services, Disco Amigos asked

ETDO to provide a new production services agreement, which was never responded to by ETDO

or Third-Party Defendants. See Declaration of Michele Rossi.




-                                                -7-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 8 of 15



30.     ETDO continued to provide services to the Non-Profit beyond the one year term period

and received monthly payments from the Non-Profit until 2019.

        Response: Denied. The board of Disco Amigos was dissatisfied with ETDO’s services

and asked for a new production services agreement, to no avail. Furthermore, at a board meeting

on September 26, 2018, Disco Amigos advised ETDO that the production services agreement

would be from month to month going forward and there were to be no monthly payments and no

advance payments by the board. See Declaration of Michele Rossi. ETDO and Third-Party

Defendants made unauthorized payments from the Disco Amigos treasury. ETDO’s financial

expert witness’s report states that as of the date of his report, ETDO owes Disco Amigos $4,698.30,

plus $5,600 for storage and usage fees that were not approved by the board. See Declaration of

Michele Rossi, Articles 13-16.

31.     ETDO was paid for its services in December 2018 which were past due payments owed

for June-December 2018.

        Response: Denied, ETDO’s financial expert witness’s report states that as of the date of

his report, ETDO owes Disco Amigos $4,698.30, plus $5,600 for storage and usage fees that were

not approved by the board. See Declaration of Michele Rossi, Article 16.

32.     Kim Janowski and the Executive Committee authorized payments to ETDO on the past

due amounts based on the Executive Committee’s decision to pay past debts.

        Response: Denied, Kim Janowski, and Third-Party Defendants could not authorize

payments to ETDO, as it was a conflict of interest. See Declaration of Michele Hudak.

33.     Kim Janowski and the Executive Committee authorized pre-payments to ETDO for future

services and equipment that were upcoming shortly and ultimately used by the Non-Profit.

        Response: Denied, in September of 2018, Disco Amigos advised ETDO that the




-                                               -8-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 9 of 15



production services agreement would be on a month to month basis, there was no annual agreement

for monthly payments and no advance payments were approved by the board. See Declaration of

Michele Rossi. Due to conflicts of interests, Third-Party Defendants and Janowski could not

authorize pre-payments to ETDO. See Declaration of Michele Hudak.

34.     The services provided by ETDO were under market rates and the contract could have been

cancelled at any time with 45 days notice to ETDO.

        Response: Denied, the services provided by ETDO were not under market rates, as other

entities that used ETDO did not rehire ETDO a second time because their rates were more

expensive than similar vendors. See Declaration of Denny Bro, Article 24.

35.     The Board of Directors of the Non-Profit is made up of 5 to 9 members, three of the board

positions are required to be the Executive Committee.

        Response: Admitted.

36.     Both Mr. Lenaz and Mr. Camenzuli served on the Executive Committee of the Board of

Directors for the Non-Profit throughout the existence of the NonProfit.

        Response: Denied, Executive officers are to serve three-year terms under the Disco

Amigos By-Laws. Third-Party Defendants’ terms ended as of August 31, 2019. The current

executive board consists of Michele Rossi, Marisa Naquin, and Michele Hudak. See Declaration

of Michele Rossi.

37.     The Executive Committee was responsible for the day to day responsibilities that were not

assigned to the Board of Directors and had the power to take any action by 2/3 vote.

        Response: Denied as written. Article 8.5.1 of the By-Laws of Disco Amigos state, “The

executive committee may take action by a 2/3 vote.” Not that they can take any action by a 2/3

vote. This means that any action they take must be authorized by a 2/3 vote. Furthermore, Third-




-                                              -9-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 10 of 15



Party Defendants were to recuse themselves on all votes having to do with ETDO, so any executive

committee vote regarding ETDO that included Third-Party Defendants would be invalid and

represent a conflict of interest. See Declaration of Michele Hudak.

38.     Although the term for members on the Executive Committee was three years, each

committee member could be reappointed or re-elected pursuant to Bylaw 8.3.1.

        Response: Admitted.

39.     Francois Camenzuli was reappointed as interim Executive Committee member in 2018 and

remains in that position for three years unless reappointed or re-elected.

        Response: Denied, when Francois Camenzuli’s three year term ended in May of 2018, he

was approved only to serve in an unspecified interim capacity on the executive committee for the

2018-2019 season, or until a replacement was nominated and approved by the board in accordance

with the By-Laws of Disco Amigos. See Declaration of Michele Rossi.

40.     Gerald “Jerry” Lenaz was reelected in 2016 for three years and remains a member of the

Executive Committee until another board member could fill the position.

        Response: Denied, Third-Party Defendant, Jerry Lenaz’s term as President/Treasurer of

Disco Amigos ended at the end of the 2018-2019 season. Lenaz was replaced by President Michele

Rossi and Treasurer, Marisa Naquin. See Declarations of Michele Ross and Marisa Naquin.

41.     The bylaws contain no requirements for any of the officers of the Executive Committee to

present a budget to the board.

        Response: Denied, since the first board meeting of Disco Amigos on June 11, 2013, it has

been the practice of the Treasurer to prepare a budget. Minutes of the June 11, 2013 board meeting

indicated that Treasurer Francois Camenzuli presented the 2013-2014 preliminary budget.

Treasurer Jerry Lenaz was responsible for the budget of DASAPC during the 2018-2019 season.




-                                               -10-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 11 of 15



As treasurer and lead of the finance committee Jerry Lenaz was responsible for calling meetings

of the finance committee to assist with development of the budget. Official board meeting agenda

from 6/18/14, 5/16/18, 6/27/18, 8/22/18, 9/26/18, 10/24/18, 1/23/19 show that Lenaz was “the

lead” on budgets and budget reports. Most of the time, the budget items stayed in the Executive

Committee “parking lot” of items that were to be pushed off into the future. See Declaration of

Michele Rossi.

42.     There is no requirement in the Bylaws for a budget.

        Response: Denied, see response to 41 above.

43.     The board of directors has the power to handle fiscal matters pursuant to bylaw 7.4.1.4.

        Response: Denied, the board of directions has only approval power, not the power to act

on financial matters.

44.     The board of directors consists of more individuals than Jerry Lenaz and Francois

Camenzuli - all of who had the power to present a budget or handle fiscal matters pursuant to

bylaw 7.4.1.4.

        Response: Denied, see response to 41 above.

45.     In 2019, the board of the Non-Profit came to a deadlock over the licensing agreement with

ETDO.

        Response: Denied, there was never a deadlock of the board as claimed by ETDO. See

Declaration of Marisa Naquin.

46.     ETDO required a written licensing agreement for the name and logo and revoked the

implied license given in 2012.

        Response: Denied, ETDO never owned the name and logo, thus they could not license or

revoke a license for the name and logo.




-                                              -11-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 12 of 15



47.     While three members of the Non-Profit's board, who also comprise the Executive

Committee of the Board, agreed that a license agreement with ETDO regarding the Non-Profit's

use of the trademark was proper, the other five members disagreed and insisted that such an

agreement was unnecessary.

        Response: Denied, since Third-Party Defendants were required to recuse themselves on

all votes regarding ETDO, they had to recuse themselves from any vote on a license agreement

with ETDO. See Declaration of Michele Hudak.

48.     The Board could not and has not resolved the deadlock to this date.

        Response: Denied, see response to 45.

49.     The Executive Committee moved to dissolve the Non-Profit which is still pending in Civil

District Court pursuant to Bylaw 8.5.1.

        Response: Denied, the executive committee does not have the power to alone dissolve the

organization. Pursuant to By-Law 7.4.2.2 and 7.5.2, this action is reserved to the board of directors

and must be approved by a ¾ vote of the entire board. See By-Laws of Disco Amigos.

50.     Bylaw 7.4.1.2 requires that board meetings be called by the Executive Committee.

        Response: Denied, By-Law 7.4.1.2 requires that board meetings meet quarterly as directed

by the Executive Committee and when activities require. Therefore, under By-Law 7.4.1.2, board

members can call board meetings when activities require.

51.     To date, no board meeting has been called by the Executive Committee as it existed in

January 23, 2019.

        Response: Denied, a board meeting was held on July 25, 2019, minutes were taken and

circulated to the board by executive committee member Kim Janowski. The entire board of

directors of Disco Amigos, including all executive committee members, attended a board meeting




-                                               -12-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 13 of 15



on August 21, 2019. See Declaration of Michele Rossi.

52.     In order to be on the Board of Directors, members must be in good standing by paying dues

pursuant to Bylaw 7.2.3.

        Response: Admitted.

53.     Dues are to be paid annually pursuant to bylaw 9.3 between Mardi Gras and the start of the

fiscal year, June.

        Response: Disputed, dues are normally due annually at the beginning of the season on

June 1. At the May 13, 2019 board meeting, the board decided to extend the 2018-2019 season

(which ordinarily would have ended on May 31, 2019) through August 31, 2019. Members were

given the option to pay dues on June 1, 2019 or wait until the start of the 2019-2020 season on

September 1, 2019. The Executive Committee acknowledged this extension in an email from

Francois Camenzuli to the board dated May 19, 2019. This was communicated to the members

by Francois Camenzuli at the Awards Ceremony held on May 20, 2019. The practice of Disco

Amigos has been to require payment of dues within 30 days of the start of the season to maintain

status as a member in good standing. Therefore, dues for the 2019-2020 season were to be paid

no later than September 30, 2019. See Declaration of Marisa Naquin.

54.     No dues were paid by any board member except for Jerry Lenaz, Kim Janowski, and

Francois Camenzuli for 2019.

        Response: Denied, according to the membership data on Disco Amigos’ Wild Apricot

website, available to the board as of August 20, 2019, Executive Committee members Kim

Janowski and Francois Camenzuli had not paid their dues as of June 1, 2019. See Declaration of

Marisa Naquin.

55.     The remaining board of directors did not pay dues by that date.




-                                              -13-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 14 of 15



          Response: See response to 53.

56.       The five remaining board members began using the Disco Amigos name without

permission from ETDO or about September 2019.

          Response: Denied, Disco Amigos does not need permission from ETDO to use the name

or logo, as it is not owned by ETDO. The nonprofit continues to use the Disco Amigos name, as

it has since the inception of the nonprofit. See Declaration of Marisa Naquin.

57.       A cease and desist was sent on September 11, 2019 to the individual defendants.

          Response: Admitted.

58.       Defendants began using the name “Disco Amigos” to solicit dues perform.

          Response: Denied. The 501(c)7 continues to use the Disco Amigos name, as it always

has. See Declaration of Marisa Naquin.

59.       Members left the group due to confusion.

          Response: Denied, the majority of the members of Disco Amigos have stayed members of

the nonprofit. See Declaration of Marisa Naquin, Article 20.

60.       Plaintiff was unable to perform in Krewe of Carrollton due to the confusion between the

groups.

          Response: Denied, ETDO’s exhibit bates numbered 380-381 states that plaintiff was

unable to perform in Krewe of Carrollton because it “was unable to put on the type of performance

and engaging show you have come to expect from the Disco Amigos.” This is because ETDO

lacks members as the majority of DASAPC members remained with DASAPC.




-                                               -14-
      Case 2:19-cv-13184-ILRL-DMD Document 51-1 Filed 08/25/20 Page 15 of 15




         RESPECTFULLY SUBMITTED this 25th day of August 2020.

                                                 /s/ Thomas S. Keaty
                                                 Thomas S. Keaty (#7666) – TA
                                                 KEATY LAW FIRM LLC
                                                 365 Canal Street, Suite 2410
                                                 New Orleans, Louisiana 70130
                                                 (504) 524-2100
                                                 tskeaty@keatypatentfirm.com

                                                 -and-

                                                 /s/ Steven M. Hannan
                                                 Steven M. Hannan (#33878)
                                                 Hannan, Giusti & Hannan L.L.P.
                                                 2201 Ridgelake Drive
                                                 Metairie, Louisiana 70001
                                                 (504) 831-5300
                                                 steven@hghlaw.com

                                                 Attorneys for ALFREDO CRUZ, MICHELE
                                                 ROSSI, MICHELE HUDACK, MARISA
                                                 NAQUIN, SONYA BOURGEOIS, LISETTE
                                                 BAYLE, RENEE PASTOR and DISCO
                                                 AMIGOS SOCIAL AID AND PLEASURE
                                                 CLUB


                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on August 25, 2020 a copy of the above and foregoing
    DEFENDANTS AND COUNTERCLAIMAINT’S RESPONSE TO PLAINTIFF’S AND THIRD-
    PARTY DEFENDANTS’ STATEMENT OF UNCONTESTED MATERIAL FACTS FILED
    WITH ITS MOTION FOR SUMMARY JUDGMENT was served upon all known counsel of
    record via the Court’s CM/ECF electronic filing system.

                                        By: /s/ Thomas S. Keaty
                                                    THOMAS S. KEATY




-                                         -15-
